DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/16/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30, 32-33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0040537 to Schwabel et al. (hereinafter Schwabel) as evidenced by U.S. Patent No. 5,352,254 to Celikkaya, in view of U.S. Patent No. 5,466,729 to Guillet et al. (hereinafter Guillet) as evidenced by U.S. Patent Application Publication No. 2016/0075872 to Palmese et al. (hereafter Palmese).

With respect to claim 30, Schwabel discloses a resin bonded abrasive wheel, in particular, cut-off wheel, comprising abrasive grains and an organic bond material such as phenolic resin which has been a well-known organic binder in bonded abrasive wheels (see Schwabel, Throughout the reference, in particular, abstract; [0009], [0076], [0080]-[0082], [0087], [0086], [0089], [0097], [0116]-[0118]). Schwabel discloses that the abrasive particles are ceramic type abrasive particles such as alumina type abrasive particles whose surfaces have been treated with one or more coupling agents to enhance the adhesion of the particles to the binder (Schwabel, [0086] and [0089]). Schwabel, additionally, discloses that surface coating on their abrasive particles, which prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Additionally, Schwabel discloses that the abrasive particles are REO-doped particles which are impregnated with HYDRAL COAT 5 which is a known hydroxyl group provider (Schwabel, [0116]-[0118]); thus, Schwabel renders the presence of alumina particles having hydroxyl groups covalently bonded to the surfaces thereof obvious. It should be noted that the specification of the present Application under 
Although Schwabel recognizes the need of modifying the surfaces of the ceramic type abrasive particles in order to improve their adhesion in the binder and to prevent the particles from capping (Schwabel, [0072]), the reference does not literally and/or expressly disclose that such a modifying agent or adhesion modifying layer is a “reaction product of an epoxy-functional agent and hydroxyl groups covalently bound to the outer surface of the alumina particles”, and wherein “the epoxyfunctional coupling agent is a reaction product of a polyepoxide and an aminosilane represented by the formula” as claimed in claim 30.
Guillet discloses a dispersion composition used to treat surfaces of inorganic materials such as aluminum oxide in the shape of particles or flakes (see Guillet, column 4, lines 38-53) wherein the dispersion composition comprises a reaction product of an aminosilane and an epoxy resin (Guillet, column 2, line 20 to column 4, line 11); the disclosed aminosilane of Guillet has the formula as shown in column 2, lines 30- 52, which reads on the claimed formula for aminosilane, and the epoxy resin could be one selected from a wide range of epoxy resins provided that it would have at least two epoxide rings (see Guillet, column 2, line 54 to column 3, line 45). As an example of a suitable secondary amine, Guillet discloses bis-N,N-(3(trimethoxysilyl)propyl)amine (see Guillet, column 2, lines 40-41 and column 5, lines 21-24); however, Guillet discloses other secondary amines which fully satisfy the claimed formula as claimed in claim 30. Guillet discloses a reaction between the aminosilane and epoxy resin (Guillet, column 3, line 47 to column 4, line 11) which 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Schwabel with the teachings of Guillet in order to utilize the silylated epoxy resin of Guillet to react with -OH group, which is provided from HYDRYL COAT 5 of the surface modified alumina of Schwabel in order to reach the claimed “adhesion-modifying” layer which is covalently bound to the surface of the alumina abrasive of Schwabel motivated by the fact that as that taught by Guillet, the epoxy resin reacted with aminosilane would easily react with a hydroxyl group; moreover, such a combination is, further, motivated by the fact that not only Schwabel is drawn to treating the surface of abrasive particles, but also Guillet teach that their composition improves adhesion qualities on the substrates which it is applied thereon (Guillet, column 4, lines 38-55).
The disclosure of Guillet on the epoxy resins having at least two epoxide rings (Guillet, column 2, lines 56-58) broadly renders the claimed “polyepoxides comprising 
Therefore, it would have been obvious and well within the scope of a skilled artisan, before the effective filing date of the claimed invention, to have utilized epoxidized soybean oil as the disclosed epoxy resin of Guillet having at least two epoxide rings in the teachings of Schwabel motivated by the fact that epoxidized soybean oil has been recognized as a material which is easily available at relatively low cost as that evidenced by Palmese (Palmese, [0005]). It is to be noted that Palmese is used as an evidence of the fact that epoxidized soybean oil is readily available and its cost is low; otherwise, Guillet clearly teaches the use of epoxy resins having at least two epoxide rings. Thus, it would be well within the scope of a skilled artisan to have utilized epoxidized soybean oil in as the epoxy resin having at least two poxide rings of Guillet considering its low cost and availability; it should be noted that according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); in re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
It is inevitable that the use of a readily available and low cost material in the process of the combination of Guillet in view of Schwabel is well within the scope of a skilled artisan.

With respect to claims 32 and 33, the combination of references renders these claims obvious; in particular, Schwabel discloses that their bonded abrasive article is a bonded abrasive wheel comprising organic binder such as phenolic resin ([0009], [0076], [0080]-[0082], and [0087]); in particular, the reference teaches “cut-off wheels comprising organic resin such as phenolic resin ([0087], [0097]).

	With respect to claim 35, Schwabel not only specifically disclose the use of organic coupling agent (see Schwabel, [0089]), but also discloses the benefits of surface coating on their abrasive particles which would be used to improve the adhesion of the particles and binder material in an abrasive article, and wherein they are used in an amount of 0.1-2 wt% based on the abrasive grains/particles and according to a disclosure from Celikkaya (Schwabel, [0072]). It is important to note that the benefit of using surface coating or coupling agents are the same according to the disclosure of Schwabel ([0072] and [0089]). Thus, it is taken to be reasonable to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized similar amount/concentration as disclosed for the surface coating for the coupling agent motivated by the fact that the two provides the same advantage and/or benefits. Therefore, the disclosed concentration of 0.1-2 is taken to render obvious the claimed range of 0.1-0.3 wt% for the claimed organic coupling agent. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.

Applicant has argued that Aged one-minute cut of Examples 7-11 was superior as compared to Comparative Example H, and that Aged one-minute cut of Example 12 was improved as compared to Comparative Example I. Applicant has argued that Table A presents data reported in Tables 5 and 6. Additionally, Applicant has argued that the AP1 coating on the abrasive grit improved the moisture protection of the product as compared to the uncoated grit. 
The examiner, respectfully, submits that there is no Table A presented in the Remarks, but it is assumed that the table presented in page 5 of the Remarks, marked as Table 6, was meant to be Table A. 
Applicant’s argument is not found persuasive because the results shown in Tables 5 and 6 of the specification, summarized in the table provided in page 5 of the Remarks, is not found to be “unexpected” results because 1) the difference between As-Made One-Minute Cut and Aged One-minute Cut for Examples 7-12 compared with Comparative Examples H and I do not establish any “unexpected” result because, for example, the difference between the As-Made and Aged are 570.56 and 514.06, respectively; this is while the difference between As-Made and Aged for Example 10 is 2) the Aged one-minute cut of Comparative Example I, i.e. 830.79, is very close to what is measured for Example 10, i.e. 843.49. Although Applicant has chosen not to compare Comparative Example I with Example 10, it is evidence from the tables provided in the specification that the two examples, one being comparative and the other being an example based on a preferred embodiment of the present Application, are very close in, at least, Aged one-minute cut. 3) The Aged one-minute cut of Comparative Example F, i.e. 695.33, is very close to the Aged one-minute cut of Example 9, i.e. 729.19. Again, this reflects the fact that the examples made based on preferred embodiments of the present Application under examination do not necessarily result in an “unexpected” result. 
	Nevertheless, it is important to note that in order to show any unexpected results, the results should be clear and convincing; MPEP 716.02(d) states “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.” In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). No example containing the claimed coupling agent outside of the claimed range has been presented to show any unexpected result for the claimed range of 0.01-3 wt% as claimed in claim 30, or even the claimed range of 0.1-0.3 wt% as claimed in claim 35, and as a result, no comparison can be made to establish any potential criticality of the claimed range. 
no criticality for, even, the limited range of 0.1-0.3 wt%. 

	Applicant has argued that the examiner appears to argue that unexpected results are a necessary result of combining the applied references, but that by that logic, no result could ever be obtained in any case. Applicant has continued to argue that the proper standard is whether the result was not taught or properly suggested by the applied reference, and further continued to argue that such is definitely the case with regard to the invention of claim 30.
	The examiner, respectfully, submits that the results, based on which Applicant has argued to have shown “unexpected” result, are not found to be unexpected for, at least, the reason cited above. Although the references may not expressly disclose the results of Aged one-minute cut, as measured by the present Application, for abrasive grains having the claimed organic coupling agent, the combined references are evidence to show that having an organic coupling agent coated onto alumina particles has been known and would be beneficial in their adhesion properties in a resin of an 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PEGAH PARVINI/Primary Examiner, Art Unit 1731